--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[minervacovr.jpg]
 
 



--------------------------------------------------------------------------------




This Agreement is made between FUSA CAPITAL CORPORATION, a Nevada corporation
(herein called "FUSA"); and Minvera Technologies Pvt. Ltd., an Indian
corporation (herein called "MINERVA"), effective the 23rd day of August, 2007
(the "Effective Date").  The parties include any affiliate of a party; an
"affiliate" is defined as the parent company of a party and any company that is
controlled directly or indirectly by that party or its parent company through
more than fifty percent (50%) ownership, provided such affiliate agrees to be
bound by this agreement.
 
WHEREAS, MINERVA, a developer and a supplier of semantic search engine
technology and related software, intends to license certain technology to FUSA
according to these terms and conditions, specifically consisting of the Argon
Search Engine Software and the MyWorld Service powered by its Artificial
Intelligence Text Mining (AITM) engine; and
 
WHEREAS, FUSA, a developer of search engine technology and operator of the
consumer Search websites searchforvideo.com and others, intends to license
certain technology from MINERVA according to these terms and conditions:
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained hereinafter, MINERVA and FUSA agree as follows:
 
 
I.
LICENSES

 
 
 
A.
Licensed Technology

 
 
The license from MINERVA to FUSA covers: the technology that MINERVA has related
to the Argon Search Engine Software (“ASES”) Technology and MyWorld Service
powered by its Artificial Intelligence Text Mining (AITM) engine.   ASES
includes technology related to the development of a discrete collection of
modules for use in the aggregation, categorization, storage, indexing, searching
and display of structured and unstructured network-based data.  ASES contains an
aggregation module which include a web based scheduler, content manager and
lexicon builder.  The proprietary ASES storage modules provide low overhead,
high performance data storage and retrieval interfaces.  The command line and
web based search interfaces allow developers to extend functionality and alter
the user interface appearance, brand and function.  ASES, written as an object
oriented framework in PHP 5, is highly extendable, flexible and easily deployed
in a LAMP (Linux, Apache, MySQL, PHP) based platform.  AITM is a semantic search
technology that relies on key proprietary algorithims to make search results
more meaningful to users.  Specifically, with respect to both technologies:
 
 
·
any source and object code related to ASES that MINERVA has developed or
licensed, which FUSA specifically acknowledges has been provided under that
certain source code trial and user agreement;

 


2 | 7 / 7 2007

--------------------------------------------------------------------------------




 
·
any technology MINERVA has developed for MyWorld Service powered by its
Artificial Intelligence Text Mining (AITM) engine specifically containing the
two MyWorld subalgorthitms consisting of the Sub-Tags Identification algorithm:
An artificial intelligence algorithm that identifies on a webpage the location
of sub-tags that comprise an event  and the Event Bounding algorithm: An
artificial intelligence algorithm that demarcates individual events on a
webpage;

 
 
 
·
all development tools applicable to the "Licensed Technology" that MINERVA can
provide to FUSA without violating copyright or license agreements.

 
 
 
·
any source and object code related to AITM that MINERVA has developed or
licensed, which FUSA specifically acknowledges has been provided to FUSA
concurrently with this Agreement, including the enhancements to functionality
thereto currently being developed by MINERVA which shall be provided by MINERVA
to FUSA no later than December 31, 2008 which enhancements shall be known as
AITM 2.0

 
 
All of the technology described above is herein collectively called "Licensed
Technology”.  Excluded from the Licensed Technology is:
 
 
·
any application of the Licensed Technology outside of the Search Engine Field.
The Search Engine Field shall be defined as any application which is an
information retrieval system designed to help find information stored in the
World Wide Web.  The Search Engine Field does not include searches conducted
inside a corporate or proprietary network, or in a personal computer. The search
engine allows one to ask for content meeting specific criteria (typically those
containing a given word or phrase) and retrieves a list of items that match
those criteria operating algorithmically or through a mixture of algorithmic and
human input.

 
 
·
any geographic information system data or other data which has been used for
demonstration or testing of the AITM technology and which may be embedded in any
trial versions, including without limitation, any tradenames or trademarks which
may be embedded in sample data.

 
 
Also excluded from the Licensed Technology is:
 
 
·
any extension of, improvement of, alteration of or other change to the Licensed
Technology which expands the Licensed Technology beyond the Search Engine Field.

 


3 | 7 / 7 2007

--------------------------------------------------------------------------------




 
The Licensed Technology is as it exists on the Effective Date in written and
electronic documents, including schematics, data base tapes, software, source
and object code for delivery to FUSA, and, except for the foregoing, does not
include delivery of any physical products; provided, however, future
modifications and enhancements to the Licensed Technology pursuant to this
Agreement shall become part of the "Licensed Technology." Including but not
limited to AITM 2.0.
 
 
 
B.
Grant:

 
 
MINERVA will immediately deliver to FUSA the Licensed Technology and hereby
grants to FUSA a exclusive (except as set forth in Section 4 hereof),
non-assignable (except as allowed under Section 14 hereof) world-wide license to
use the Licensed Technology and to make, have made, use, market and sell
products containing or embodying such Licensed Technology, and enhancements as
described below, including rights under any MINERVA patents or copyrights
relevant thereto (including after-acquired rights).
 
 
FUSA is free to use and market the Licensed Technology as follows:
 


 
 
·
For any use or purpose within the Search Engine Field, including the right to
sublicense the Licensed Technology to other companies within the Search Engine
Field, provided that such sub-licensees have licenses which reproduce the
restrictions contained in this Agreement on use of the Licensed Technology.

 
 
·
To improve or enhance the Licensed Technology for any purpose or use within the
Search Engine Field.

 
 
·
("OEMs"), including selling licenses to the Licensed Technology for
incorporation into other manufacturer’s products provided that the use of the
Licensed Technology is within the Search Engine Field and is subject to the
conditions of this Agreement.

 
 
·
Within a product that itself extends beyond the Search Engine Field, provided
however that the use of the Licensed Technology itself is limited to the Search
Engine Field and the Licensed Technology must not directly facilitate any
activities or purposes outside of the Search Engine Field.

 
 
·
FUSA is free to use the Licensed Technology and related source code for
incorporation into its own products within the Search Engine Field.

 


4 | 7 / 7 2007

--------------------------------------------------------------------------------




 
 
C.
Consideration:

 
 
In consideration therefore, FUSA will pay MINERVA within five days of execution
of this Agreement a one-time Technology Licensing Fee equal to 23,000,000 common
shares of FUSA Capital Corporation.  These shares will be issued to MINERVA
shareholders as per the written direction delivered by MINERVA to FUSA.
 
 
 
D.
Royalty:

 
 
Other than the Technology Licensing Fee noted in Section C above, there shall be
no royalties due for the Licensed Technology used in the Search Engine
Field.  MINERVA may grant, at its sole discretion, additional rights to use the
Licensed Technology outside of the Search Engine Field for installation on
individual personal computers or on proprietary or corporate networks that
aggregate such users.  In the case of such a license, (the “Additional License”)
a Royalty shall accrue and shall be due and payable by FUSA to MINERVA for each
personal computer or user of a corporate or proprietary network (“System”) as
listed below:
 
 
CUMULATIVE NUMBER OF SYSTEMS SOLD BY FUSA UNDER THIS AGREEMENT
 
ROYALTY PER SYSTEM OWED MINERVA ON THOSE SYSTEMS
 
1 - 20,000
 
$10
20,001 - 40,000
 
$9.50
40,001 - 60,000
 
$9.00
60,001 - 80,000
 
$8.50
80,001 - 100,000
 
$8.00
100,001 - 120,000
 
$7.50
120,001 - 140,000
 
$7.00
140,001 - 160,000
 
$6.50
160,001 - 180,000
 
$6.00
180,001 - 200,000
 
$5.50
200,001 - 220,000
 
$5.00
>220,000
 
$4.00


 
5 | 7 / 7 2007

--------------------------------------------------------------------------------




Such royalty will be paid within 45 days of the end of each FUSA fiscal
quarter.  Royalties shall not be due, and if already paid shall be credited to
FUSA, for Systems sold by FUSA but returned by the purchaser.  MINERVA is
entitled to audit the records of FUSA through MINERVA's auditor, provided that
(a) such audit shall occur no more than once per year, and (b) such auditor (i)
shall be acceptable to FUSA and (ii) shall have executed an appropriate
nondisclosure agreement.  If such an audit discloses a deficiency in the royalty
paid of greater than five percent (5%), then FUSA will pay the reasonable cost
of such audit plus interest on the deficiency from the time due until paid of
twelve percent (12%) simple interest per annum.  FUSA may, at its sole
discretion, terminate this Royalty Provision and receive rights to the Licensed
Technology for any field of use once Minerva has granted permission for such
use, including perpetual, royalty-free rights as detailed for the Licensed
Technology in this Agreement but expanding the Search Engine Field, for an
additional payment of 5,000,000 shares of FUSA common stock, adjusted for any
stock splits, stock dividends or recapitalizations from the date of this
agreement forward.  This right shall be known as the Extended License
Right.  FUSA shall only have the ability to exercise this Extended License Right
for 2 years from the date of this Agreement.
 
 
 
E.
Grant back from FUSA

 
 
FUSA will provide MINERVA the FUSA technical and other confidential and
proprietary information that FUSA determines is necessary or useful for MINERVA
to improve the Licensed Technology (hereinafter "FUSA Information") and FUSA
hereby grants to MINERVA a paid up, royalty-free, nonexclusive, non-assignable
world-wide license to use the FUSA Information to make, have made, use or sell
products incorporating the FUSA Information; provided, however, (i) such
products shall be exclusively outside of the Search Engine Field (ii) MINERVA
shall use the FUSA information only for its own products, and shall not
sublicense or otherwise disclose the FUSA information to third parties for use
in their products or for any other reason except as MINVERA is required to under
its own license agreements applicable to the Licensed Technology; and (iii) such
improvements shall be included in the Licensed Technology and thereby licensed
to FUSA for incorporation into FUSA's products.
 
 
F.
Source Code:

 
 
All source code licensed hereunder, whether from MINERVA to FUSA or from FUSA to
MINERVA, shall, in addition to the terms and conditions of this Agreement, be
subject to the terms of the Source Code License in the form of Exhibit A
attached hereto.
 


 


6 | 7 / 7 2007

--------------------------------------------------------------------------------




 
II.
LICENSING OF ENHANCEMENTS

 
 
Each party agrees to license to the other party any enhancements it makes to the
Licensed Technology.  (Such enhancements created by MINERVA shall then become
Licensed Technology.)  Such enhancements shall be delivered promptly upon their
development, until FUSA discontinues the licensing of such enhancements by both
parties by providing notice to MINERVA (but enhancements delivered by either
party up to the date of such notice shall continue to be licensed); provided,
however, that FUSA does not need to deliver to MINERVA enhancements which apply
exclusively to the Search Engine Field.
 
Such deliveries by MINERVA and FUSA, along with related development tools (to
the extent delivery can be done without paying a fee to third parties or
violating other agreements) will be in the same form and completeness as similar
prior deliveries by MINERVA of Licensed Technology, and with engineering support
as provided below.  Nothing herein entitles FUSA to receive enhancements
developed by other licensees of MINERVA, and nothing herein entitles MINERVA to
sublicense, distribute or otherwise disclose FUSA's enhancements to other
licensees of MINERVA
 
 
III.
ENGINEERING SUPPORT

 
 
MINERVA will provide engineering support to FUSA, for all Licensed Technology,
including all such technology initially delivered to FUSA and all
enhancements.  Such engineering support shall be sufficient to enable FUSA
quickly to implement the Licensed Technology and enhancements for demonstration
purposes and to enable FUSA to achieve its objectives of volume shipments as
soon as possible.  FUSA shall provide comparable engineering support to MINERVA
for the FUSA Enhancements.  If the receiving party asks the delivering party at
any time for engineers or others to travel to the receiving party's location to
support the technology delivery, and the other party agrees to do so, receiving
party will pay the reasonable costs associated therewith, including the
traveling party's labor costs for such personnel as well as travel (coach class
on the airplane), meals and lodging.
 
 
IV.
EXCLUSIVITY

 
 
MINERVA agrees that for a period of two years beginning on the Effective Date
hereof it will not grant to any third party any licenses to use the Licensed
Technology, or any portion thereof, or to make, have made, use, market or sell
products with such Licensed Technology, or any portion thereof, provided MINERVA
may still beta test, develop and deploy the Licensed Technology for uses solely
restricted to outside the Search Engine Field and in the country of India
only.  None of the delivery of source or object code to customers shall include
FUSA Information other than as allowed in section 1(c).
 


7 | 7 / 7 2007

--------------------------------------------------------------------------------




 
V.
AITM  2.0

 
 
MINERVA is not providing a warranty for the AITM 2.0 deliverable.  FUSA has been
provided with the AITM 2.0 development plan and the references of the third
party provider completing development of AITM 2.0, but such final delivery is
the responsibility of the third party.  In the event of a substantial failure by
the third party, FUSA’s sole remedy shall be the development at its own expense
and with its own resources of AITM 2.0, but such development would not count as
an enhancement and FUSA would not be required to deliver AITM 2.0 under such
circumstances to MINERVA, nor would FUSA have to deliver subsequent enhancements
to AITM 2.0.
 
 
 
VI.
WARRANTIES

 
 
A.           MINERVA warrants that (i) all portions of the Licensed  Technology
owned by third party licensors of MINERVA, if any, are provided to FUSA
hereunder pursuant to appropriate authority of those third parties, and (ii)
MINERVA owns all rights in and to all other portions of the Licensed Technology,
free of any liens, claims, encumbrances or other restrictions that would impair
FUSA's rights under this Agreement.  The foregoing warranties exclude any
warranty that the Licensed Technology does not infringe the intellectual
property rights of any third party.  However, MINERVA warrants that to the best
of its knowledge the Licensed Technology does not infringe the intellectual
property rights of any third party.
 
 
B.           MINERVA provides no warranty regarding the Licensed Technology
except as otherwise provided in this Agreement and FUSA hereby agrees it has
conducted satisfactory due diligence on the Licensed Technology .  MINERVA shall
provide no remedy of any kind for any defects in the Licensed Technology except
as otherwise indicated in this Agreement.
 


 


8 | 7 / 7 2007

--------------------------------------------------------------------------------




 
C.           MINERVA represents and warrants that as of the effective date of
this agreement it has received no notice that the Licensed Technology infringes
any patent, copyright, trade secret or other intellectual property right
(collectively "Intellectual Property Rights") of any third party.
 
 
D.           EXCEPT AS SET FORTH IN SECTIONS VI(A), (B) AND (C) ABOVE, NEITHER
PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE QUALITY, PATENTS OR
COPYRIGHTS OF ANYTHING DELIVERED HEREUNDER AND ENHANCEMENTS, EXCEPT AS SPECIFIED
IN THIS AGREEMENT.  EACH PARTY MAKES NO INDEMNITY IN THE EVENT THAT THE OTHER
PARTY IS SUED FOR ANYTHING RELATED TO THE LICENSED TECHNOLOGY OR ENHANCEMENTS
HEREUNDER EXCEPT AS SPECIFIED IN THIS AGREEMENT, BUT EACH PARTY WILL COOPERATE
IN THE EVENT OF SUCH LITIGATION TO ASSIST THE OTHER PARTY TO DEFEND SUCH
LITIGATION.  THE PARTIES SPECIFICALLY DISCLAIM LIABILITY FOR CONSEQUENTIAL
DAMAGES.
 
 
 
VII.
CONFIDENTIAL INFORMATION

 
 
The parties will keep confidential any information provided to it by the other
party that is proprietary to the other party and marked confidential; provided
such information shall not be considered proprietary once it is in the public
domain by no fault of the other party.  Such confidentiality will be maintained
by the other party with the same care that such party would use for its own
confidential information, but in any event with reasonable care.
 
 
VIII.
RECRUITING

 
 
Until such time as the parties cease to share enhancements, each party agrees
not to directly solicit the employment, either temporary, full time or
consultancy, of any person after the effective date who was employed by the
other party within one year of the date of such potential hiring.
 
 
IX.
COMPLETE AGREEMENT

 
This is a complete agreement binding upon the parties, their heirs, successors
and assigns.  It may only be modified in writing signed by officers of both
parties.
 


 


9 | 7 / 7 2007

--------------------------------------------------------------------------------




 
X.
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of Nevada, excluding
its choice-of-law provisions.
 
 
XI.
PUBLIC STATEMENTS

 
The parties agree immediately to publish a joint press release stating that
Licensee has licensed MINERVA's techonology, and MINERVA endorses FUSA's related
technologies.  Further, either party is free to file with the SEC any document
required to be filed there on advice of counsel (redacted in a form advised by
counsel).  Other public statements and press releases related to this licensing
agreement are subject to approval in advance by both parties; neither party
shall use the name of the other party without advance approval.
 
 
XII.
INDEPENDENT CONTRACTORS

 
The parties are independent contractors, and nothing herein shall be deemed to
create any agency, joint venture or partnership relationship between
them.  Neither party shall have the right to bind the other to any obligation,
nor have the right to incur any liability on behalf of the other.
 
 
XIII.
FORCE MAJEURE

 
Neither party shall be liable to the other for delay or failure to perform if
and to the extent such delay or failure to perform is due to causes beyond the
reasonable control of the party affected.
 
 
XIV.
ASSIGNMENT

 
Minvera may not assign its rights or obligations without FUSA’s written
permission under this Agreement, although it may assign its rights to receive
FUSA shares to its shareholders or other assignees without FUSA permission, but
with advance written notice.  FUSA may freely assign its rights under this
Agreement provided that such an assignment obligates the assignee to all of the
terms and conditions of this Agreement.
 
 
XV.
NON-WAIVER

 
No course of dealing or failure of either party to enforce strictly any term,
right, obligation or provision of this Agreement shall be construed as a waiver
of such provision.
 


 


10 | 7 / 7 2007

--------------------------------------------------------------------------------




 
XVI.
SEVERABILITY

 
If any provision of this Agreement shall be held invalid or unenforceable, such
provision shall be deemed deleted from the Agreement and replaced by a valid and
enforceable provision that achieves, as much as possible, the same purpose, and
the remaining provisions of the Agreement shall continue in full force and
effect.
 
IN WITNESS WHEREOF, the parties have executed this Agreement.
 


 
FUSA CAPITAL CORPORATION
MINERVA TECHNOLOGIES PVT. LTD.
       
By: /s/ Jenifer Osterwalder
By: /s/ Ashok Hegde
           
Name:  Jenifer Osterwalder
Name:  Ashok Hegde
           
Title:     Presdient and CEO
Title:     Managing Director
           
Date:    August 23, 2007
Date:    August 23, 2007



 


 


 


11 | 7 / 7 2007

--------------------------------------------------------------------------------




EXHIBIT A
 


 
SOURCE CODE LICENSE


 


 
This Source Code License ("License") is effective this 23rd day of August, 2007,
by and between Minerva Technologies Pvt. Ltd. ("Licensor") and FUSA Capital
Corporation ("Licensee").  This License is an addendum to the Technology License
Agreement between the parties dated August 23, 2007 ("Agreement"), and all
Source Code licensed hereunder is subject to all terms and conditions of that
Agreement as well as those terms and conditions set forth below.  In the event
of any conflict or inconsistency between the Agreement and this License, this
License shall take precedence.
 
1.         License Grant.  Licensor grants to Licensee, and Licensee accepts, a
license to use internally and copy the Source Code described in Exhibit I
attached hereto solely for the purpose of developing the products described in
the Agreement.
 


 
 
2.
Restrictions.

 
2.1           Licensee may make a reasonable number of copies of the Source Code
solely for its own internal use under the terms of this License, provided that
all legal notices set forth on the Source Code are reproduced on such copies.
 
2.2           Licensee shall limit access to the Source Code to those of its
employees who have a need to know for the purpose of enabling Licensee to
perform under this License and the Agreement.  Licensee shall ensure that all of
its employees given access to the Source Code shall be bound by Licensee's
standard confidentiality agreement, copies of which may be requested by Licensor
upon demand, and which shall contain nondisclosure and usage restrictions
consistent with those set forth herein.
 
2.3           Except in furtherance of the license granted above, Licensee shall
not (i) modify, alter or prepare derivative works based on the Source Code or
(ii) engage in or cause the reverse engineering, disassembly or decompilation or
similar manipulation of the Source Code.  Further, Licensee acknowledges that it
shall not lend, sell, assign, sublicense, lease, hypothecate, disclose,
disseminate or otherwise transfer the Source Code to any third party in any
media or permit any third party to use, execute, reverse engineer, disassemble,
decompile or engage in any similar manipulation of the Source Code or any part
thereof.
 
2.4           Notwithstanding the earlier termination of this License, the
obligations of this section shall remain in effect until such time as the Source
Code becomes publicly known, through no act or failure to act on Licensee's
part.
 


12 | 7 / 7 2007

--------------------------------------------------------------------------------




3.          Ownership of Source Code.  Source Code and all copies, in whole or
in part, and all additional materials provided therewith, as described in
Exhibit I, are and shall remain the property of Licensor.  This Agreement grants
no rights other than those set forth herein.
 
4.          Export Control.  Both parties recognize that an export license must
be obtained before the Source Code can be exported and will make all reasonable
efforts to obtain such license.  Licensee will not transfer any technical
information that it receives from Licensor or products made using such
information to any country prohibited from obtaining such data by the U.S.
Department of Commerce Export Administration Regulations without first obtaining
a validated export license, and Licensee will otherwise comply with all export
control laws and regulations of the United States.
 
5.          General.  This Agreement shall be governed by the laws of the State
of Nevada.  This License and the Agreement collectively comprise the complete
and exclusive agreement between the parties relating to this subject matter and
no amendments shall be effective unless in a writing signed by both parties.
 


 
LICENSOR:
LICENSEE:
       
By: /s/ Jenifer Osterwalder
By: /s/ Ashok Hegde
       
Name: Jenifer Osterwalder
Name: Ashok Hegde
       
Title:    President and CEO
Title:    Managing Director
       
Date:   August 23, 2007
Date:   August 23, 2007



 


 


 
 
 
 
 
 

 
13 | 7 / 7 2007

--------------------------------------------------------------------------------